The offense is theft of chickens; the punishment, confinement in jail for 60 days.
Several chickens were stolen from Mr. Carr's place while he was absent. He recovered the chickens from the possession of a produce man, who testified that he had bought them from J. B. Hoover. Hoover testified that he and appellant stole the chickens and that he sold them to the produce man and divided the money with appellant. He said that he and appellant went to the home of the injured party in appellant's automobile and carried the chickens away. It was undisputed that appellant was not present when the chickens were sold to the produce man. Hoover received a check for the chickens which he indorsed and cashed. Thereafter, according to his testimony, he paid appellant his part in money. About the time the theft was committed a model T Ford coupe was seen on a road a few miles from the home of the injured party. Appellant owned a model T Ford coupe. The witnesses were unable to identify the parties driving the car. They testified that it was occupied by two men. No person testified to seeing appellant and the accomplice Hoover together. Mr. Carr and another witness testified to tracks leading from Mr. Carr's home to a point a few miles away. It was not shown that these tracks were made by appellant's car, and no attempt was made to prove that they led to appellant's home.
Hoover was an accomplice witness, and the court instructed the jury that he must be corroborated before they could return a verdict of guilty against appellant. Appellant's contention that the accomplice was not sufficiently corroborated must be sustained. A conviction cannot be had upon the testimony of an accomplice unless corroborated by other evidence tending to connect the accused with the offense committed. The corroboration is not sufficient if it merely shows the commission of the offense. Art. 718, C. C. P.; Branch's Annotated Penal Code, Section 719.
The judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 185